Title: To James Madison from George Graham, 16 September 1815
From: Graham, George
To: Madison, James


                    
                        Dear Sir,
                        Septemr: 16. 1815.
                    
                    Since I wrote to you on the subject of the appointments, another vacancy in the 6th. Infantry has been occasioned by the death of Capt. Murdock. As this is a vacancy by casualty, it is a question to be decided, whether it ought to filled up by promotion, or by reinstating one of the old Officers. If the decision is in favor of the latter mode, General Parker has strongly urged the claim of Capt. Read, late of the 25th. Infantry, whom he states to have been in most of the actions on the northern frontier, in one of which he was wounded.
                    It appears, on investigation, that if my suggestion of dropping the youngest Captain from the list proposed is adopted, the lot will fall upon Capt. Allen.
                    The reasons why a preference had been given to Capt. Allen, were, that he had been a Cadet; that he had been in service since 1806; that he was the son of a revolutionary officer; that he was one of the Officers recommended by Genl. Gaines in his confidential report; and also by the late Governor Galusha, and other very respectable characters of the State of Vermont, the Officers from which State had been particularly neglected by the Board of Officers. The objection was, that it was a transfer from the Artillery to the Infantry. On the Contrary, Captain Read was not mentioned in the Confidential reports made of the 25th. Infantry, by Col. Feely & Lt. Cols. Smith & Jesup (for they all reported) as among the officers of the highest merit. They all report him as “a good Officer”; and Lt. Col: Jesup adds, “a man of talents & intelligence, distinguished and wounded on the 5. of July.”
                    As Lt. Col: Jesup was at this place when the board of officers sat, and as the 25th. had been in very active service, a large portion of the Officers attached to that Regiment, were retained in service by the board.
                    Governor Tompkins has repeatedly requested the transfer of Capt. Quackenbos from the 8th. to a northern Regiment, and Col. Atkinson of the 6th. has requested that he might be transferred to that Regiment. Major Langham, might, therefore, be appointed to the 6th in the room of Allen,

and transferred to the 8th. to which he would properly belong, but in which there is no vacancy, in the room of Quackenbos, who ought never to have been put in it. Yours very sincerely,
                    
                        (Signed) Geo: Graham.
                    
                